Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-22 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on May 10, 2021, in response to the office action mailed on February 9, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a method/system for transferring data between a first solid state drive (SSD) and a second SSD (each with a built-in network interface device configured to communicate via a network fabric), the method comprising the steps of encapsulating in a capsule (based on a non-volatile memory over fabric (NVMe-oF) communication protocol and is sent from the first SSD to the second SSD over a connection via the network fabric) an NVMe command (that is executed by the second SSD) to transfer data between the first SSD and the second SSD over the connection; and sending to the second SSD, by the first SSD over the network fabric, an indication of a data rate that the second SSD is to use when communicating with a host computer (instead of prior art systems where the host or an controller outside the SSDs sends such indication).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach NVMe devices:
U.S. PATENT NUMBERS:
2016/0085718 A1 – [FIG. 1A-1B]
2018/0285019 A1 – [FIG. 1]
2019/0272123 A1 – [Paragraph 0196]
10,671,302 B1 – [Claims 12-13]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        July 30, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181